WOODLEY, Judge.
The offense is robbery; the punishment, 99 years.
Verdict was returned on May 5, 1959, and motion for new trial and amended motion for new trial were filed. The record does not show that either motion was presented to the trial judge or his action thereon sought.
*206On October 16, 1959, sentence was pronounced and appellant’s notice of appeal appears therein.
There is no statement of facts and no bills of exception.
An instrument signed by appellant’s court appointed counsel was filed with the clerk on January 5, 1960, in which appellant requests and moves the court to instruct the court reporter to prepare a statement of facts.
The motion is not sworn to and there is nothing in the record to show that it was ever brought to the attention of the trial judge.
The same is true as to the motion for extension of time for filing the statement of facts filed January 7, 1960.
If appellant has been deprived of a statement of facts through no fault of himself or his counsel, the record before us does not disclose it. If the record is incomplete, appellant’s counsel should take proper steps to have it completed by supplemental transcript.
The judgment is affirmed.